STATE OF MICHIGAN

                           COURT OF APPEALS



JUDY SANDERSON, ALBERT MORRIS,                                        UNPUBLISHED
ANTONYAL LOUIS, and MADELINE                                          August 23, 2018
BROWNE,

              Plaintiffs-Appellants,

v                                                                     No. 338983
                                                                      Court of Claims
UNEMPLOYMENT INSURANCE AGENCY,                                        LC No. 16-000083-MM

              Defendant-Appellee.


Before: SHAPIRO, P.J., and M. J. KELLY and O’BRIEN, JJ.

SHAPIRO, P.J. (concurring).

        I concur with the majority that plaintiffs failed to comply with the statutory notice
requirement and that the Court of Claims correctly granted defendant summary disposition. I
write to offer a somewhat different analysis.

        My view of the case differs from the majority in two respects. First, I believe that the
one-year notice provision, MCL 600.6431(1), governs this action rather than the six-month
provision, MCL 600.6431(3). Second, I disagree with the majority’s conclusion that plaintiffs
are relying on the overruled continuing-wrongs doctrine. Rather, plaintiffs correctly argue that
each violation of MCL 421.62(a) gives rise to a new claim.

       MCL 600.6431 sets forth the notice requirements for bringing suit against the state:

               (1) No claim may be maintained against the state unless the claimant,
       within 1 year after such claim has accrued, files in the office of the clerk of the
       court of claims either a written claim or a written notice of intention to file a claim
       against the state or any of its departments, commissions, boards, institutions, arms
       or agencies, stating the time when and the place where such claim arose and in
       detail the nature of the same and of the items of damage alleged or claimed to
       have been sustained, which claim or notice shall be signed and verified by the
       claimant before an officer authorized to administer oaths.

                                              * * *



                                                 1
                 (3) In all actions for property damage or personal injuries, claimant shall
         file with the clerk of the court of claims a notice of intention to file a claim or the
         claim itself within 6 months following the happening of the event giving rise to
         the cause of action.

MCL 600.6431(1) is the general notice provision whereas MCL 600.6431(3) “sets forth a special
timing requirement applicable to a particular subset of those cases—those involving property
damage or personal injury.” McCahan v Brennan, 492 Mich. 730, 752; 822 NW2d 747 (2012).

        The essence of plaintiffs’ claims is that their wages and tax refunds have been wrongfully
seized by defendant and they seek the return of those funds.1 In my view, it is too much of a leap
to conclude that they are bringing an action for property damage. Under the majority’s broad
interpretation, seemingly every action where the plaintiff seeks to recover monies wrongfully
taken or withheld by the state would have to comply with MCL 600.6431(3). For example,
should the state violate a contract for payment, must the aggrieved party file notice within six
months on the theory that its property, i.e., the funds due it, has been damaged, i.e., withheld or
converted? I do not believe that this approach is consistent with the text of the statute.2

        The majority relies on Laurence G Wolf Capital Trust v City of Ferndale, 269 Mich. App.
265; 713 NW2d 274 (2005), which concerned the proprietary function exception to
governmental immunity, MCL 691.1413.3 In that case, the plaintiffs alleged that the defendants,
through their land use decisions, id. at 267, “tortuously interfered with their established and
prospective business relationships . . . .” Id. at 273. The question in that case was whether the
plaintiffs were seeking to recover “property damage” as contemplated by MCL 691.1413. Id. at
270. This Court concluded that the phrase property damage “includes injury or harm to one’s
rights or interests associated with an object.” Id. at 271. This Court then determined that the
plaintiffs’ action satisfied that standard because they were essentially alleging that defendants


1
  Additionally, I agree with the Court of Claims that plaintiffs’ conversion claim relies on
essentially the same allegations as their constitutional claim.
2
 When interpreting statutes, our goal is to discern the Legislature’s intent. See Ford Motor Co v
Dep’t of Treasury, 496 Mich. 382, 389; 852 NW2d 786 (2014). “If the language of the statute is
unambiguous, the Legislature must have intended the meaning clearly expressed, and the statute
must be enforced as written.” Id. (quotation marks and citation omitted).
3
    MCL 691.1413 provides:
         The immunity of the governmental agency shall not apply to actions to recover
         for bodily injury or property damage arising out of the performance of a
         proprietary function as defined in this section. Proprietary function shall mean
         any activity which is conducted primarily for the purpose of producing a
         pecuniary profit for the governmental agency, excluding, however, any activity
         normally supported by taxes or fees. No action shall be brought against the
         governmental agency for injury or property damage arising out of the operation of
         proprietary function, except for injury or loss suffered on or after July 1, 1965.



                                                   2
interfered with their “right of lawful, unrestricted use of their [property] for the particular
business purpose that they had negotiated.” Id. 272. Thus, there was an “object,” i.e. the
business purpose for which the land had been purchased and the value of that object was
reduced, i.e., damaged. In the instant case, plaintiffs do not seek to recover for damage to
property, they simply seek the return of the property. For those reasons, I would conclude that
plaintiffs are not seeking to recover property damage and the general notice provision found in
MCL 600.6431(1) governs their claims.

       I also diverge from the majority’s view that plaintiffs are relying on the continuing-
wrongs doctrine. In, Garg v Macomb Co Community Mental Health Servs, 472 Mich. 263, 284;
696 NW2d 646 (2005), the Michigan Supreme Court overruled its prior adoption of the doctrine.
But that decision helps explain why the majority’s characterization of it is mistaken in this case.

        In Garg, the plaintiff filed suit in 1995 claiming unlawful retaliation under the Civil
Rights Act (CRA), MCL 37.2101 et seq. Id. at 270. She alleged that she was denied multiple
promotions after filing a grievance in 1987. Id. at 277. The Michigan Supreme Court ruled that
plaintiff could not rely on the continuing-wrongs doctrine, id. at 282, and it strictly applied the
three-year limitations period. Id. at 284-286. But, importantly, the Court concluded only that the
plaintiffs’ claims of retaliatory discrimination occurring before the 1992 cut-off date were
untimely. Id. at 286. In other words, the plaintiff could not pursuit all of her claims of
retaliatory discrimination under a “continuing wrongs” theory even though the untimely wrongs
were similar to the timely ones. But she could still pursuit her timely claims. It follows that
each alleged violation of the CRA stood alone as its own claim.

        This Court applied that reasoning in Dep’t of Environmental Quality v Gomez, 318 Mich
App 1, 25-28; 896 NW2d 39 (2016). In that case, the Department of Environmental Quality
brought a civil action on December 19, 2013, against the defendants after they had unlawfully
placed fill material in a wetland over many years. Id. at 6. The defendants argued that the
government’s action was barred by the six-year limitations period because they first placed fill
material in the wetland in 2005. Id. at 25-26. This Court rejected that argument and determined
that the defendant violated the wetlands statute “each time they deposited fill material in the
wetland.” Id. This Court reasoned that while the government “could not seek enforcement of
the violations that occurred before December 19, 2007, it was not barred from initiating an
enforcement action for the violations that occurred within the limitations period.” Id. at 28. In
other words, a party may sue for damages caused by wrongful acts that are within the limitations
period, but may not reach back beyond the limitations period even if the timely wrongful acts are
similar to those that are untimely. Garg prevents a plaintiff from claiming damages for any acts
occurring outside the limitations period, but does not prevent a plaintiff from filing a claim for
damages based on wrongful acts that occurred within the period. If the only event within the
limitations period is a further accrual of damages from the defendant’s untimely wrongful acts
then the suit is barred. And where there is a timely wrongful act, the plaintiff may seek damages




                                                3
for that act but cannot bootstrap onto it a claim for damages that were actually caused by the
untimely act.4

        In this case, plaintiffs claim that defendant violated MCL 421.62(a) each time it seized
money belonging to plaintiff.5 “[U]nder Garg, each alleged violation of the statute was a
separate claim with a separate time of accrual.” Gomez, 318 Mich. App. at 28. Accordingly, a
separate claim accrued for every unlawful seizure. Claims that comply with the notice provision
may be sustained, even though plaintiffs cannot seek recovery for unlawful collection efforts that
occurred more than a year before the filing of the complaint. As Garg and Gomez make clear,
this conclusion does not rely on the continuing-wrongs doctrine.

        My differences with the majority’s analysis do not, however, lead me to a different result.
Even applying the one-year notice provision, all of plaintiffs’ claims are untimely. For
Sanderson, the last collection effort was on April 9, 2015. Browne’s tax refunds were
intercepted in May 2014, and she alleged that her wages were last garnished in February 2015.
Defendant redetermined Morris’s eligibility for benefits in December 2013.6 Louis’s tax returns
were intercepted in May and June 2014. 7 The April 11, 2016 complaint failed to provide the
state one-year’s notice of those claims as required. Accordingly, I concur with the affirmance of
the Court of Claims.



                                                            /s/ Douglas B. Shapiro




4
 By way of example: Jones punches Smith causing injury to Smith’s jaw. Smith’s jaw heals
over time and Smith does not file suit within the relevant limitations period. Then Jones punches
Smith again, again damaging Smith’s jaw. Smith may sue Jones for damages caused by this new
wrongful act. The fact that the prior incident also involved a punch by Jones and an injury to
Smith’s jaw does not mean that Smith’s suit relies on the continuing-wrongs doctrine. Whether
particular damages flowed from the untimely act or the timely act would have to be determined
by the factfinder as a matter of causation.
5
  Like the majority, I will assume without deciding that defendant violated MCL 421.62(a) by
recovering improperly paid benefits through administrative action more than three years after the
redeterminations in this case became final.
6
  Unlike the other plaintiffs, Browne is not claiming that defendant engaged in unlawful
collection efforts. Rather, he argues that defendant’s redetermination of his eligibility for
benefits were time-barred by MCL 421.62(a).
7
  The Court of Claims indicated that there was a question of fact regarding whether Louis’s tax
returns were intercepted again in May 2015. Even assuming that event occurred, Louis and
Browne technically did not provide notice of their claims until the filing of the amended
complaint identifying them as plaintiffs in June 2016, over a year after that event.


                                                4